Citation Nr: 0700344	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  03-09 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating for 
degenerative arthritis of the lumbosacral spine in excess of 
20 percent from May 5, 2000 and 40 percent from July 28, 
2005. 

2.  Entitlement to an initial disability rating in excess of 
10 percent for peptic ulcer disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 


INTRODUCTION

The veteran served on active duty from April 1961 to October 
1968.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that rating decision, the RO granted service connection for 
degenerative arthritis of the lumbosacral spine and assigned 
a 20 percent disability rating, effective May 5, 2000.  The 
RO also granted service connection for peptic ulcer disease 
and assigned a 10 percent disability rating, effective May 5, 
2000.  

The issue of the ratings for degenerative arthritis of the 
lumbosacral spine is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to July 28, 2005, the veteran's peptic ulcer 
disease was not manifested by recurring episodes of severe 
symptoms two or three times a year averaging ten days in 
duration or continuous moderate manifestations.  

2.  From July 28, 2005, the veteran's peptic ulcer disease is 
manifested by continuous moderate manifestations; including 
erythema in the antrum and duodenum, daily episodes of 
dyspepsia, weekly episodes of vomiting, hematemesis and 
melena. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for peptic ulcer disease were not met prior to July 
28, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.112, Diagnostic Code 7305 (2006).  

2.  The criteria for a 20 percent rating for peptic ulcer 
disease were first met July 28, 2005.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.112, Diagnostic Code 
7305 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has appealed the RO's September 2001 initial 
assignment of a 10 percent disability rating for peptic ulcer 
disease.  In a claim for an original or increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded. AB v. Brown, 6 Vet. 
App. 35, 38 (1993). Because the veteran has appealed the 
initial rating, the Board must consider the applicability of 
staged ratings covering the time period in which his claim 
and appeal have been pending. Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999).

Peptic ulcer disease is evaluated pursuant to Diagnostic Code 
7305, which mandates a 60 percent rating for severe symptoms 
manifested by pain which is only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health. A 40 
percent rating is assigned for moderately severe ulcer 
disease manifested by symptoms less than "severe" but with 
impairment of health manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging ten days or more 
in duration at least four or more times a year.  A 20 percent 
rating is assigned for moderate ulcer disease with recurring 
episodes of severe symptoms two or three times a year 
averaging ten days in duration or with continuous moderate 
manifestations.  A 10 percent rating is assigned for mild 
ulcer disease with recurring symptoms once or twice yearly.  
38 C.F.R. § 4.114, Diagnostic Code 7305.

Factual Background

In October 2000, the veteran sought treatment for weakness, 
nausea, vomiting, and epigastric pain.  In light of his 
history of peptic ulcer disease, the veteran underwent 
esophagogastroduodenoscopy (EGD).  The EGD revealed three 
ulcers.  The veteran's tissue sample was also positive for 
helicobacter (H.) pylori bacteria.  The veteran was treated 
with antibiotics, prescription acid reduction medication, and 
a blood transfusion to correct his anemia.  

He underwent a VA medical examination in May 2001.  He 
described daily upper gastric pain, which he described as a 
burning discomfort.  His appetite was fair and his weight was 
stable.  He denied experiencing nausea, vomiting, or either 
dark or bloody stools.  The veteran reported significant 
improvement in his condition with compliance to his 
medication regimen.   

January 2003 VA treatment records reveal mild epigastric 
discomfort.  However, the veteran reported no difficulty 
swallowing, vomiting blood, or changes in bowel habits.  In 
July 2003, he underwent a routine medical examination.  No 
vomiting, rectal bleeding, or abdominal pain was reported.  
Examination of his abdomen revealed no tenderness or masses.  

The veteran underwent a VA digestive disorder examination in 
August 2003.  He reported experiencing intermittent "sour 
stomach," with symptoms of heartburn, nausea, reflux, and 
abdominal pain.  He reported no dietary restrictions.  On 
examination, the veteran's abdomen was soft, with present 
bowel sounds.  The examiner noted very slight generalized 
tenderness. 

The veteran has submitted a privately obtained esophagram and 
upper gastrointestinal (GI) examination performed in July 
2005.  The upper GI indicated that the mucosal folds in the 
antrum of the stomach were borderline for being prominent.  A 
follow up examination was required to determine whether the 
borderline prominence observed in the gastric folds was 
antritis.  The esophagram was normal; revealing no 
obstructing or constricting lesions or suggestion of 
esophagitis.  The examiner observed no evidence of hiatal 
hernia or reflux on the esophagram.  

The veteran underwent a VA digestive disorder examination in 
July 2005.  He complained of daily epigastric pain occurring 
one to several hours after eating, lasting for one to two 
hours.  He also reported difficulty swallowing solid foods, 
weekly episodes of vomiting with some streaks of blood, and 
red blood in his stool two to three times per week.  The 
examiner observed signs of significant weight loss with loss 
of subcutaneous fat, muscle wasting, and dry skin.  However, 
there was no evidence of anemia or malnutrition.  A barium x-
ray revealed a normal esophagus.  An upper GI x-ray revealed 
a prominent antrum fold.  X-rays were otherwise normal.  The 
examiner concluded that the veteran's peptic ulcer had healed 
without complications.  The examiner attributed the veteran's 
current symptoms to non-ulcer dyspepsia. 

In November 2005, the veteran underwent an EGD in response to 
complaints of peptic ulcer disease with frequent 
regurgitation and questionable dark stools.  On examination, 
his esophagus was normal until the gastroesophageal junction, 
where a non-obstructive ring was observed.  His physician 
observed a hiatal hernia and a few areas of erythema in the 
antrum and into the duodenum.  There was mild deformity of 
the pylorus without active ulcerations.  A tissue sample was 
negative for H. pylori bacteria.  The veteran's physician 
attributed his symptoms to chemical agents and recommended 
that he avoid non-steroidal anti-inflammatory pain 
medications.  

Analysis

In light of the evidence of record, the criteria for a 20 
percent disability rating for peptic ulcer disease were first 
met on July 28, 2005, the date the veteran reported daily 
epigastric pain, weekly episodes of vomiting, and red blood 
in his stool two to three times per week.  Although the 
veteran demonstrates significant weight loss, his weight loss 
is not productive of definite impairment of health, as he 
does not suffer from anemia or malnutrition.  His weight was 
165 lbs. in March 1995, 154 lbs. in August 2005  Further, 
diagnostic examinations reveal no active ulcerations at this 
time.  The evidence of record indicates the veteran's peptic 
ulcer disease is currently characterized by continuous 
moderate manifestations.  The manifestations of the veteran's 
service-connected disability are worse than when originally 
rated, and from July 28, 2005 the criteria for a 20 percent 
disability rating are met.  

The evidence does not reveal manifestations of the veteran's 
peptic ulcer disease warranting a rating higher than already 
granted for a specific period or "staged rating" at any 
time prior to July 28, 2005.  Fenderson, 12 Vet. App. 119, 
126-27 (1999).

Extraschedular Rating

The Board must consider whether an extraschedular rating may 
be in order.  The Board does not have the authority to 
assign, in the first instance, a higher rating on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1), and given 
the circumstances of this case, there is no basis to refer 
this matter to the designated VA officials for consideration 
of an extraschedular rating.  Extraschedular ratings are 
limited to cases in which there is an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, such as to render impractical the 
application of the regular schedular rating standards.  

There is no evidence that the veteran's peptic ulcer disease 
has resulted in frequent hospitalizations during the time 
period relevant to his March 2001 claim for service 
connection. The evidence does not indicate that the veteran's 
service-connected disability prevents him from securing and 
following substantially gainful employment or causes marked 
interference with employment without consideration of the 
disabilities not related to service.  In this regard the 
evidence suggests that the veteran cannot work due to 
hypertension and residuals of myocardial infarction.  In the 
absence of evidence documenting exceptional or unusual 
circumstances, the veteran's service-connected peptic ulcer 
disease alone does not place him in a position different from 
other veterans with a 20 percent disability rating.  
Duty to Notify and Assist

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to 
service-connection in correspondence dated April 2001.  The 
veteran was informed of the information and evidence needed 
to establish entitlement to an increased rating in 
correspondence dated January 2004.  The veteran was informed 
of the evidence he was required to submit, including any 
evidence in his possession, and the evidence that the RO 
would obtain on his behalf.  

In an August 2006 letter, the RO provided the requisite 
notification regarding disability ratings and effective 
dates.  The increased disability rating corresponds to the 
date the veteran demonstrated continuous moderate 
manifestations.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication. 
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO obtained his 
service, private, and VA medical records, and provided the 
veteran VA medical examinations in May 2001, August 2003, and 
July 2005.  The veteran has not indicated the existence of 
any other evidence that is relevant to this appeal.  The 
Board concludes that all relevant data has been obtained for 
determining the merits of this claim and that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating this claim. 


ORDER

A 20 percent disability rating for peptic ulcer disease is 
granted effective July 28, 2005; subject to the laws and 
regulations pertaining to the payment of monetary benefits.



REMAND

The veteran underwent a VA spine examination in July 2005.  
He described constant, severe, sharp low back pain.  Flexion 
was measured to 5 degrees, extension to 10 degrees, left 
lateral flexion to 0 degrees, right lateral flexion to 5 
degrees, and lateral rotation to 5 degrees bilaterally.  X-
rays revealed moderate thoracolumbar dextroscoliosis, 
centered at T12-L1.  In addition, hypertrophic degenerative 
disc disease was observed at several levels, with marked disk 
space narrowing and prominent marginal spur formation.  There 
was evidence of impaired sensation to vibration in both lower 
extremities; however, pinprick, light touch, and position 
sense evaluations were normal. An August 2005 examiner's 
report, prepared after neurology consultation, diagnosed 
degenerative joint disease of the lumbar spine causing lumbar 
disc disease and left S-1 radiculopathy.  In addition, distal 
symmetrical peripheral polyneuropathy of uncertain etiology 
was discovered during the veteran's electromyelograph.  

The veteran's service connected lumbosacral disability has 
received a confirmed diagnosis of degenerative arthritis and 
intervertebral disc disease.  It is not clear from the 
medical evidence of record whether the veteran's peripheral 
polyneuropathy is due to his service connected lumbosacral 
spine disability or whether it is attributable to some other 
cause.  To ensure VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, the claim is 
REMANDED for the following development:

1.  Provide an appropriate VA examination 
to assess the current severity of the 
veteran's service connected lumbosacral 
spine disability, to include 
manifestations of both degenerative 
arthritis and intervertebral disc disease.  
The examiner should determine whether the 
veteran's polyneuropathy is related to his 
service-connected lumbosacral spine 
disability or to some other cause.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  If the examiner 
cannot distinguish the various 
symptomatology, this should be indicated.  

2.  After undertaking any additional 
development deemed appropriate in addition 
to that requested above, the RO should re-
adjudicate the issue on appeal.  This re-
adjudication should include consideration 
of the neurological aspects of the service-
connected disability.  If any benefit 
sought remains denied, the claimant should 
be provided a supplemental statement of the 
case and given the opportunity to respond. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


